In re Williams, Arthur; —Plaintiff; Applying For Supervisory and/or Remedial Writs Office of the Judiciary Commission, No. 11-7931.
*236Granted. The Office of Special Counsel erred in finding it lacked jurisdiction to consider the complaint. Our jurisprudence establishes the Judiciary Commission has jurisdiction to investigate a judge’s pre-judicial conduct, although such conduct generally may not form the sole basis for disciplinary proceedings against the judge before the Judiciary Commission. See In re: Hughes, 03-3408 (La.4/22/04), 874 So.2d 746. Accordingly, the matter is remanded to the Office of Special Counsel for further proceedings.
GUIDRY and CLARK, JJ., would deny.